DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/25/2021 with respect to the rejection(s) of amended claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Takahashi and Yunfeng.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim depends from canceled claim 2.  Examiner will infer that claim 3 depends from claim 1 to expedite prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2006061891A) in view of Yunfeng (US 2015/0151337).
Takahashi shows a particle production apparatus (title), comprising: a rotary disk (3) comprising a plate portion (upper surface of 3) and a cylindrical portion extending from the plate portion (material that rises from the lower plate 31, immediately about rotating shaft 4); and a material supply portion located above the rotary disk and comprising a material supply port configured to supply a material (5, 8), wherein, in the material supply portion, a gas supply port is configured to supply a gas is formed outside the material supply port (8), and wherein the gas supplied from the gas supply port directs the material supplied from the material supply port in such a way that the material comes into contact with a surface of the cylindrical portion (5, 8, fig. 3, gas under pressure will press some slurry material to contact the cylindrical portion); wherein the material supply port has a larger open width than an open width of the gas supply port (5, 8, fig. 3); wherein the material flows on a top face of the plate portion, and the top face comprises a flat face parallel with a rotation direction of the rotary disk (3, 31, fig. 2); wherein the material is ejected from the material supply port in a vertical direction (5, fig. 2).
Takahashi discloses the claimed invention except for each of the material supply port and the gas supply port is an annular slit, and the material supply port is configured to supply the material in a film shape and an annular shape.  Yunfeng teaches each of the material supply port and the gas supply port is an annular slit, and the material supply port is configured to supply the material in a film shape and an annular shape (abstract) in order to form a film on a surface for a more even distribution of feed supply.  .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yunfeng as applied to claim 1 above, and further in view of Barthel (US 2010/0112200).
Takahashi discloses a particle production method using the particle production apparatus according to claim 1, the particle production method comprising: a material supplying step of supplying the material from the material supply port while the gas is supplied from the gas supply port in such a way that the gas directs the material to come into contact with a surface of the cylindrical portion (5, 8, fig. 3, gas under pressure will press some slurry material to contact the cylindrical portion); and a particle forming step of bringing the material into contact with the surface of the cylindrical portion (5, 8, fig. 3, gas under pressure will press some slurry material to contact the cylindrical portion) , allowing the material to form a liquid film on the rotary disk, and discharging the material as particles out of the rotary disk (abstract, fig. 2).  Takahashi .

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 4 includes allowable subject matter because prior art could not be found to disclose the material supply portion comprises a convex portion having an approach face configured to guide the material to come into contact with the surface of the cylindrical portion with all of the limitations of claim 1.  The closest prior art is Takahashi  (JP20060611891A) which is silent to this feature.  Claim 5 is allowable as depending from objected to claim 4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762